DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are currently pending in U.S. Patent Application No. 17/201,969 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, in particular an Abstract Idea falling under the (c) mental processes category (practically performed in the mind), not ‘integrated into a practical application’, and without ‘significantly more’. 
The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘NO’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself and, are not directed to eligible subject matter under 35 USC § 101 accordingly.
Method Claim 21 is selected for detailed analysis as it most concisely reflects limitations required by corresponding Independent claims 1/10/15, and claims 1/10/15 additionally require at most the limitations under review ‘applied to’/’implemented by’ a generic computer/processor and storage/retrieval/output/display limitations constituting ‘insignificant extra-solution activity’.
	Claim 21 recites individual limitations, ‘processing a first image of a first video segment [by/to include] determin[ing] a first score for the first image, ... ‘to[/based on] detect[ing] actions associated with images, the actions associated with labels, the first video segment from an image capture sensor of the electronic device’, ‘determining a second score for the first video segment based on respective first scores for corresponding images in the first video segment’ and ‘determining ... whether to retain the first video segment in the electronic device based on the second score’, which are claimed at a high level of generality and arguably directed to group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – particularly in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind.  Applicant is reminded that the mere nominal recitation of a generic computer/processor (to include one or more machine learning algorithms generically) in the ‘implementation of’ any method steps/functional language, does not take the claim limitation(s) out of the mental process grouping.  The limitations in question are understood to be equivalent to a mental/manual video review/editing minimally based on two ‘scores’ that may be determined mentally with or without the assistance of generic device/computer/video editing software/ML.  Examiner notes the degree of generality is critical for the limitations in question as even ‘use of’/’process[ing] with a machine learning algorithm’ to determine the scores generally, places little constraints on the nature of the scores, or how they are ultimately determined, in a manner distinguishing the limitations from Abstract Idea(s) falling with in the mental processes grouping.  Claim language as a whole may also be problematic in that processing ‘with’ one or more elements (MLA) ‘to’ accomplish a desired outcome, may not serve to specifically identify the nature of any contribution by said element (or said element/MLA itself), to said finally accomplished outcome.  In other words, what serves as input to the MLA, what serves as output, how it operates specifically, etc. – may be details, if explicitly required, distinguishing a claimed limitation from a judicial exception.  Dependent claims 7/8/14/20/25 similarly fail in this regard.  Even under an interpretation that the claimed MLA outputs the first score directly (as opposed to assisting in its determination more generally), that second score determination and final decision to retain fall squarely under the mental processes grouping and bear the lion’s share of associated weight for the claim(s) as a whole.
	While there are no additional limitations for the case of Method claim 21, any remaining limitations for e.g. claim 1/15 (capturing images, storing video segments, etc.) constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  Examiner notes these limitations additionally fail to preclude an interpretation wherein they comprise one or more manually/human performed operations, and they fail to impose any meaningful/specific limit on the judicial exceptions identified above.  Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use (e.g. video summarization).  See also those notes for ‘Mere automation of manual processes’ presented below as it relates to both 2A Prong Two and 2B.  Limitations potentially indicative of integration into a practical application include but are not limited to those improvements as identified in MPEP 2106.05(a), and distinguished from those exemplary improvements insufficient for showing an improvement as required.  Prong two of revised step 2A requires evaluation as to whether the claim is directed to the judicial exception, or instead/’integrated into’ a ‘practical application’ of the judicial exception.  Examiner notes the manner in which no limitations, for the case(s) of the claim(s) in question, serve as additional elements to integrate the claim as a whole into a practical application (‘NO’ at Prong 2 of revised 2A), particularly in view of their associated breadth and lack of detailed technical explanation(s)/language explicitly claimed.  See MPEP 2106.04(d).
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Examiner notes this is not the case (to include for dependent claims) as associating retrieving/receiving/outputting limitations, despite any limitations that may arise on the data in question by consequence of the data under review (e.g. segment of a minimum duration, minimum number of ‘associated’ labels) – all constitute mere data gathering or data output as identified in MPEP 2016.05(g)).  As an additional consideration, routinely performed manual video editing involves a final decision/determination of whether to retain one or more video segments in memory based on one or more scores more generally – see well-understood, routine, conventional considerations of 2106.05(g).  Therefore, the claim(s) in question do not amount to significantly more than any abstract idea itself (Step 2B: NO), and are rejected accordingly.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,949,674.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim(s) 1/10/15/21 and claim(s) 1/10/15/21 of reference recite common subject matter – wherein those first and second scores correspond to those same as claimed respectively in claims of reference, and the machine learning algorithm of the instant claim(s) corresponding to that neural network in claims of reference;
•	Whereby instant claims recite the open ended transitional phrase “comprising”, and do not preclude any additional elements recited by claims of the reference;
•	Whereby the elements of instant claim(s) 1/10/15/21 are fully anticipated by patent claim(s) 1/10/15/21 of reference, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claims 1/10/15, are additionally anticipated by reference claim 21, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
Instant Claims
Claims of Reference 10,949,674
Claim 1
An electronic device comprising:
Claim 1
An electronic device comprising:
an image capture sensor;
an image capture sensor;
memory to store video segments;
memory to store video segments;
wireless communication circuitry; and
wireless communication circuitry to transmit data; 

one or more processors to:
processor circuitry to:
process a first image of a first video segment from the image capture sensor with a machine learning algorithm to determine a first score for the first image, the machine learning algorithm to detect actions associated with images, the actions associated with labels;
process a first image of a first video segment from the image capture sensor with a neural network to determine a first score for the first image, the neural network to detect actions associated with images, the actions associated with labels;
determine a second score for the first video segment based on respective first scores for corresponding images in the first video segment;
and
determine a second score for the first video segment based on first scores for corresponding images in the first video segment; and
determine, based on the second score, whether to retain the first video segment in the memory.
determine, based on the second score, whether to retain the first video segment in the memory.



	
Dependent claims 2-9, 11-14, 16-20, 22-25 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over corresponding reference claims identified in U.S. Patent No. 10,949,674, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  

Instant application
Claims of Reference 
Claim(s) 1/10/15/21
Claim 1/10/15/21
Claim(s) 2-9
Claim(s) 2-9
Claim(s) 11-14
Claim(s) 11-14
Claim(s) 16-20
Claim(s) 16-20
Claim(s) 22-25
Claim(s) 22-25

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Since the claim limitation(s) invokes 35 U.S.C. 112(f), these limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
This application includes one or more claims that explicitly recite the word “means,” and that first rebuttable presumption stands for claims 15-20.  Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 5, 6, 8-10, 15, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga et al. (US 10,873,777).

As to claim 1, Matsunaga discloses an electronic device comprising:
an image capture sensor (Fig. 2, cameras 300, 300a, 300b, Fig. 8 imaging device 933, col 13 lines 1-15);
memory to store video segments (Figures 2, 8, col 13 lines 1-20 ROM 903 RAM 905);
wireless communication circuitry (Fig. 2, Fig. 8, communication device 925 in conjunction with communication network 931, col 4 lines 1-10 “The server 200 delivers the video provided by the cameras 300 to the television 100 and/or the recorder 150. More specifically, the server 200 delivers the video to the television 00 and the recorder 150 through transmission using the broadcast waves or delivery via the Internet, for example. On the other hand, in the illustrated example, the two cameras 300a and 300b provide videos to the server 200 (S11a and S11b)”, col 14 lines 10-25); and
one or more processors (Fig. 2, 8, CPU 901, col 5 line 40 “The video and sensor data are analyzed by a processor such as a 40 central processing unit (CPU) equipped in the information processing device”) to:
process a first image of a first video segment from the image capture sensor with a machine learning algorithm to determine a first score for the first image (either or both of first and second variate(s) V10 and V20 of Fig. 3 410, Fig. 4 variate acquisition unit 501 in conjunction with coefficient calculation unit 511 (as 511 implements MLA of col 9 lines 55-65), col 6 line 10 “variates related to a content of action or context in which the action is taken”, col 7 lines 1-20 “The variate acquisition unit 501 acquires a variate V10 and a variate V20. The variate V10 is related to a content of action (play or performance in sports). The variate V10 includes sport type V11, play type V12, success/failure V13, for example. According to the embodiment, the variate V10 may include a vector obtained by combining values. More specifically, the variate Vl0 may be a three-dimensional vector in a case where the sport type V11 represents a classification value by sport type (for example, baseball=1, figure skating=2, soccer=3, . . . ), the play type V12 represents a classification value by play type defined in each sport (for example, strikeout=0, base on balls=1 , single=2, double=3, triple=4, home run=5, ... in a case of offense in baseball), and the success/failure V13 is binary including 0 and 1. In addition, the variate V10 related to the content of action may include physical quantities such as ball speed in baseball or rotation speed in figure skating”, col 7 lines 15-30 “the variate V20 is related to context in which an action (play or performance in sports) is taken. The variate V20 includes a player V21, ascendant/backfoot V22, victory/defeat V23, and the like, for example. In a way similar to the variate Vl0, the variate V20 may include a vector obtained by combining values. More specifically, the player V21 is a variate related to an actor who has taken action”), the machine learning algorithm to detect actions associated with images (col 5 lines 25-50 “action (play or performance in sport”), the actions associated with labels (Fig. 3 420 tag input process, col 5 lines 50-55 “the tag may indicate a content or a result of each action (play or performance in sports)”, col 6 lines 1-10, col 9 lines 55-65 “The coefficient calculation unit 511 calculates the coefficients on the basis of a relation among the variates V10 and V20 related to the action acquired by the variate acquisition unit 504, and audience response Al0 to the action. More specifically, the coefficient calculation unit 511 collects the variates Vl0 and V20 and the audience response Al0 with regard to past action, performs machine learning on the basis of the variates and the audience response, and specifies the coefficients indicating the relation among the variates V10, V20, and the response A10. As the machine learning, various known methods such as a linear regression model or a non-linear regression model can be used”, col 10-11 lines 65-5 “In the above described example, elapsed time or innings in the match may be included in the variate V20 related to context in which an action is taken”);
determine a second score for the first video segment based on respective first scores for corresponding images in the first video segment (Fig. 4 score(s) calculated by score calculation unit 503, score output unit 505, ‘miracle score’ for event/play/performance/action/’home run’ etc., col 4 lines 35-40 “As described above, according to the embodiment, it is possible to calculate scores of plays and performance in sports. For example, the scores are calculated in the server 200”, col 8 lines 15-40 “The score calculation unit 503 calculates a score of action (play or performance in sports) on the basis of the variates V10 and V20 acquired by the variate acquisition unit 501. For example, the calculated score may be a score obtained by evaluating amazingness of the action, more specifically, how much the action has moved an audience (for example, users viewing a video). As described above, score calculation target action in the embodiment is a play or performance in sports. However, a unit of the action may vary”, col 10 lines 35-50 “the score calculation unit 503 may calculates an expected value of a score at that time on the basis of probability of occurrence of each of the development patterns. The probability of occurrence may be statistically calculated such as batting average of each baseball player, or a soccer shot success rate at each position in a pitch. Alternatively, when predicting a score, the score calculation unit 503 may adopt a highest score as a predicted value among scores calculated for the respective development patterns having reasonable probability of occurrence”); and
determine, based on the second score, whether to retain the first video segment in the memory (Fig. 3 highlight generation 460, col 4 lines 40-55 “In addition, the server 200 may determine length and the order of the respective videos on the basis of the scores in order to edit the videos provided by one or both of the cameras 300a and 300b and create a video (such as digest video) to be delivered”, col 4 lines 56-65, col 6 lines 35-45 “The highlight generation process 460 is a process for generating a highlight video by combining parts of a video captured by the camera 300. For example, the highlight video may be generated by extracting parts whose scores exceed a threshold from a video provided by the camera 300”).

As to claim 5, Matsunaga discloses the device of claim 1.
Matsunaga further discloses the device wherein the electronic device is a wearable device (col 5 lines 25-35 “For example, the video/sensor data analysis process 410 is a process for analyzing videos captured by the cameras 300 or sensor data detected by a sensor worn by a sport player (actor who takes action) or a sensor attached to equipment. For example, by analyzing a video, it is possible to detect a subject in the video, and a position, posture, movement, and the like of the subject”).

As to claim 6, Matsunaga discloses the device of claim 1.
Matsunaga further discloses the device wherein the wireless communication circuitry includes at least one of WiFi hardware, Bluetooth hardware or cellular hardware (col 14 lines 10-25 “The communication device 925 is a communication interface implemented by, for example, a communication device for connection to a communication network 931. The communication device 925 may be, for example, a communication card for a local area network (LAN), Bluetooth (registered trademark), Wi-Fi, or a wireless USB (WUSB). The communication device 925 may also be, for example, a router for optical communication, a router for asymmetric digital subscriber line (ADSL), or a modem for various types of communication. For example, the communication device 925 transmits and receives signals in the Internet or transmits and receives signals to and from another communication device by using a predetermined protocol such as TCP/IP”).

As to claim 8, Matsunaga discloses the device of claim 1.
Matsunaga further discloses the device wherein the machine learning algorithm is trained to detect the actions associated with the images (col 7 lines 1-65).

As to claim 9, Matsunaga discloses the device of claim 1.
Matsunaga discloses the device further including:
a display (Figures 2 and 8 917, col 13 lines 35-45 “The output device 917 includes a device that can report acquired information to a user visually, audibly, or haptically. The output device 917 may be, for example, a display device such as a liquid crystal display (LCD) or an organic electro-luminescence (EL) display”);
a microphone (Fig. 2, Fig. 8 935, col 14 line 41 microphone); and
at least one of a keyboard, a touchpad or a touchscreen (Fig. 2, Fig. 8 915, col 13 lines 20-30 “The input device 915 is a device operated by a user such as a mouse, a keyboard, a touch panel, a button, a switch, and a lever”).

	As to claims 10, 15, and 21, these claims are the CRM/device, system/device invoking 112(f), and method claims respectively, corresponding to system/device claim 1, and are rejected accordingly.

As to claim 19, this claim is the system/device claim invoking 112(f), corresponding to claim 6, and is rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 10,873,777) in view of Chang et al. (US 2017/0238055).

As to claim 2, Matsunaga discloses the device of claim 1.
Matsunaga fails to explicitly disclose the device wherein the machine learning algorithm is to output a confidence that the first image is associated with a first one of the labels.  At best Matsunaga discloses the manner in which the final/second score from 503 may correspond to a ‘probability of occurrence’ of an action/event (see e.g. col 10 lines 35-50) – but more pertinent to that ‘first score’ Matsunaga col 7 lines 1-30 suggests that second variate (coefficient weighted variates corresponding to that ‘first score’ claimed) may be associated with particular outcomes/actions e.g. ascendant/backfoot V22 and victory/defeat V23.  That is to say it/they serve as an ‘estimation’/’expectation’ of an action/event/outcome (as potentially distinguished from a tag/label), that a ‘tag’ may indicate (associated with) a variate, and that such a ‘tag’ may be automatically (and/or optionally manually) acquired/determined.  Matsunaga fails to explicitly disclose a ‘confidence’ per se. 
	Chang evidences the obvious nature of system/method for generating/extracting video cuts/summarizations wherein a machine learning algorithm is to output a confidence that the first image is associated with a first one of the labels ([0326] “event-labeling component 1722. Machine learning algorithms are designed to output a measure of confidence. For the most part, this corresponds to the distance from a separating hyperplane in the feature space. In embodiments, one may define a threshold for confidence. If an example is labeled by the machine and has confidence above the threshold, the event goes into the canonical event datastore 210 and nothing further is done. If an example has a confidence score below the threshold, then the system may retrieve the video corresponding to this candidate event, and ask a human operator to provide a judgment. The system asks two separate human operators for labels. If the given labels agree, the event goes into the canonical event datastore 210. If they do not, a third person, known as the supervisor, is contacted for final opinion. The supervisor's decision may be final. The canonical event datastore 210 may contain both human marked and completely automated markings. The system may use both types of marking to further train the pattern recognition algorithms. Event labeling is similar to the canonical event datastore 210, except that sometimes one may either 1) develop the initial gold standard set entirely by hand, potentially with outside experts, or 2) limit the gold standard to events in the canonical event datastore 210 that were labeled by hand, since biases may exist in the machine labeled data”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Matsunaga such that the machine learning algorithm is to output a confidence that the first image is associated with a first one of the labels/tags as taught/suggested in Chang, the motivation as similarly taught/suggested therein that such a confidence may serve as a basis for initiating human/manual validation/review/correction improving overall system accuracy and cut/summary generation, while similarly serving to increase MLA accuracy over time by exposing bias/inaccuracies for an otherwise entirely automatic tagging/labeling.

	As to claims 11, 16, and 22, these claims are the CRM/device, system/device invoking 112(f), and method claims respectively, corresponding to system/device claim 2, and are rejected accordingly.



2.	Claims 3, 7, 12, 14, 17, 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 10,873,777) in view of Yao et al. (US 2017/0109584), cited by Applicant.

As to claim 7, Matsunaga discloses the device of claim 1.
Matsunaga further teaches/suggests the device wherein the machine learning algorithm action detection via video analysis as disclosed in Matsunaga e.g. col 5 lines 25-45, see also col 7 lines 30-65 wherein those second variate vectors e.g. V22 and V23 include particular ‘action/play or performance’).  Matsunaga fails to explicitly disclose the device wherein the machine learning algorithm is implemented with a convolutional neural network.
Yao evidences the obvious nature of a machine learning algorithm implemented with a convolutional neural network trained to detect the actions associated with the images ([0050] “FIG. 4 shows an example process 400 for defining spatial and temporal deep convolutional neural network (DCNN) architectures as performed by processor 108 and/or 120 that is executing training module 208 and/or 304. Process 400 illustrates a pairwise deep ranking model used for training spatial and temporal DCNN architectures for use in predicting video highlights for other client selected video streams ... include classifier 410 that identifies a predefined number of classes for each frame of an inputted segment. In this example, classifier 410 can identify 1000 classes or 1000 point dimensional feature vector for each frame sample of a video segment. Classifier 410 can identify less or more classes for an input. The number of classes may be dependent upon the number of input nodes of a neural network included in the DCNN” in further view of events/actions/categories/classes as per [0002]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Matsunaga such that the machine learning algorithm is implemented with a convolutional neural network trained to detect actions/classes as taught/suggested by Yao, the motivation as similarly taught/suggested therein that such a CNN serves as a readily implemented MLA alternative for object/action/class detection under an obvious to try rationale and characterized by a reasonable expectation of success. 

	As to claims 14, 20, and 25, these claims are the CRM/device, system/device invoking 112(f), and method claims respectively, corresponding to system/device claim 7, and are rejected accordingly.

As to claim 3, Matsunaga discloses the device of claim 1.
Matsunaga teaches/suggests the device wherein the first video segment has a duration of at least five seconds (Fig. 5, various plays/events/actions understood to occur over a duration of more than 5 seconds, e.g. game, figure skating performance – see col 8 lines 25-35 as the ‘unit of an action’ disclosed therein may comprise a set of plays constituting a ‘match’/’competition’ as a whole, and/or ‘intermediate’ and ‘small units’ such as a pass/shot for the case of soccer, an inning for baseball, and a single player performance for figure skating).
Matsunaga fails to explicitly disclose any video segment duration in terms of seconds – to include a duration of at least five seconds.
Yao evidences the obvious nature of a video segment having a duration of at least five seconds ([0056] “Given an input video 502, processor 108 and/or 120 can delimit a set of video segments by performing uniform partition in temporal, shot boundary detection, or change point detection algorithms. An example partition can be 5 seconds. A set of segments may include frames sampled at a rate of 3 frames/second. This results in 15 frames being used for determining a highlight score for a segment. Other partitions and sample rates may be used depending upon a number of factors including, but not limited to, processing power or time”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Matsunaga such that the video segment has a duration of at least five seconds, as taught/suggested by Matsunaga and Yao, the motivation as similarly taught/suggested therein that such a segment may ensure that a finally produced video summary/highlight is processed in a manner satisfying constraints related to processing power, time, and overall highlight/summary aesthetics/constraints as a matter of design choice constraints serving as obvious to try variations characterized by a reasonable expectation of success.

As to claims 12, 17, and 23, these claims are the CRM/device, system/device invoking 112(f), and method claims respectively, corresponding to system/device claim 3, and are rejected accordingly.


3.	Claims 4, 13, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 10,873,777) in view of Sukthankar et al. (US 2013/0114902).

As to claim 4, Matsunaga discloses the device of claim 1.
Matsunaga fails to explicitly disclose the device wherein the labels correspond to a group of labels having a size of at least hundreds of labels.  Alternatively Matsunaga discloses those ‘tags’ as disclosed in e.g. col 5 lines 45-65 but falls silent on any group of tags/labels having a size of at least hundreds.  Examiner notes however under a permissibly broad interpretation wherein tag information may include e.g. a frame/image time stamp, the limitation in question may be satisfied by e.g. a segment of a sufficiently long duration/hundreds of frames.
Sukthankar evidences the obvious nature of video labels corresponding to a group of labels having a size of at least hundreds of labels ([0083] “each volume in the volumes repository 430 is labeled with the labels of its parent video, as above. Then, the union of all labels is formed, resulting in a label set of tens or hundreds of thousands of labels. The set of labels may further be filtered to obtain a more useful set of labels, e.g., by discarding labels lacking some minimum frequency of occurrence in the label set. For each remaining label 705 (indicated in FIG. 7 as L1 through LN), all the volumes 710 (or some subset thereof) with that label are selected as the positive training set, and some (or all) of the volumes without that label are selected as the negative training set”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Matsunaga such that the video labels/tags therein correspond to a group of labels having a size of at least hundreds of labels as taught/suggested by Sukthankar, the motivation as similarly taught/suggested therein that such a label group size enables the consideration of label relatedness (in terms of hierarchy (genus/species), degree, inheritance, etc.) and frequency of occurrence in the discovery/training of models based thereon or used in the generation/filtering thereof, in addition to improving classifier specificity and/or overall accuracy, thereby improving that automatic tag/label input process 420 of Matsunaga.

As to claims 13, 18, and 24, these claims are the CRM/device, system/device invoking 112(f), and method claims respectively, corresponding to system/device claim 4, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669